
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.8


THE SPORTS AUTHORITY, INC.

DEFERRED COMPENSATION PLAN


        THE SPORTS AUTHORITY, INC., incorporated under the laws of the State of
Delaware, (hereinafter referred to as the "Company"), hereby adopts the Gart
Sports Company Deferred Compensation Plan and restates the Plan as The Sports
Authority, Inc. Deferred Compensation Plan (the "Plan"), effective as of January
l, 2004. The Company intends to provide, under the Plan, certain of its Key
Employees with benefits, for the purpose of promoting in its Key Employees the
strongest interest in the successful operation of the Company and to induce such
employees to remain in the employ of the Company.

ARTICLE I
DEFINITIONS

        1.01    Beneficiary shall mean any person, persons or entities
designated by a Participant to receive benefits hereunder upon the death of such
Participant.

        1.02    Benefit Account shall mean the account maintained on the books
of the Company for each Participant pursuant to Section 6.01 hereof, as adjusted
daily for applicable earnings and losses, if any.

        1.03    Bonus Contributions shall mean deferral of bonus Compensation by
Participant as provided in Article III of the Plan.

        1.04    Change of Control shall mean the acquisition of beneficial
ownership, after the Effective Date, directly or indirectly, of more than fifty
percent (50%) of the voting power of the outstanding common stock of the
Company, by any person, group, association, corporation or other entity.

        1.05    Code shall mean the Internal Revenue Code of 1986, as amended.

        1.06    Company shall mean The Sports Authority, Inc., a Delaware
corporation, and its Subsidiaries and Affiliates, if any.

        1.07    Compensation shall mean a Participant's income from the Company
that is reported as wages on the Participant's Form W-2 for income tax purposes
for the year. Compensation shall include amounts that are not currently
includable in the Employee's gross income by reason of the application of Code
Section 402(e)(3), but shall not include any severance payments of any kind.

        1.08    Deferral Change Date shall mean, for purposes of changing the
amount of Deferral Contributions under the Plan, January 1 of each Plan Year.

        1.09    Deferral Contribution shall mean deferral of Compensation by a
Participant as provided in Article III of the Plan.

        1.10    Deferral Period shall mean the period of time during which
Compensation is being deferred pursuant to Article III of the Plan.

        1.11    Determination Date shall mean the last day of the Plan Year.

        1.12    Disability shall mean total disability as determined by the
insurance carrier under the Company's long term disability plan.

        1.13    Disallowed 401(k) Contributions shall mean deferral of
Compensation by a Participant as provided in Article III of the Plan.

        1.14    Early Retirement Age shall mean the later of age 50 or five
years of service.

        1.15    Effective Date of this Plan shall be January 1, 1999; the
effective date of the restatement of this Plan shall be January 1, 2004.

--------------------------------------------------------------------------------



        1.16    Fiduciary Committee shall mean the committee appointed pursuant
to Article VIII of the Plan.

        1.17    Hardship shall mean an unforeseen financial emergency suffered
by a Participant. The financial emergency must be beyond the Participant's
control and must be of sufficient magnitude to cause the Participant great
hardship if early withdrawal of Participant's benefits were not allowed or if a
change in Participant's deferral elections were not allowed. Any early
withdrawal by reason of Hardship shall be subject to the approval of the
Fiduciary Committee and limited to the amount necessary to meet the financial
emergency, plus any applicable taxes based upon the applicable tax rate
determined by the Company.

        1.18    Involuntary Termination shall mean Termination of Employment
initiated by the Company, with or without cause.

        1.19    Key Employees shall mean all employees of the Company who are
performing services for the Company, who are designated as Key Employees by the
Fiduciary Committee. A person designated as a Key Employee shall remain so until
such designation is revoked by the Fiduciary Committee, in its sole discretion.

        1.20    Normal Retirement Age shall mean age 65.

        1.21    Normal Retirement Date shall mean the first day of the month
after a Participant attains Normal Retirement Age and actually retires.

        1.22    Participant shall mean a Key Employee of the Company who has
completed election forms required and accepted by the Fiduciary Committee as
evidenced by an authorized signature.

        1.23    Plan Entry Date shall mean the first day of each calendar month
after a Key Employee becomes eligible to participate in the Plan, and after the
Key Employee has a reasonable period of time to complete and file forms required
by the Fiduciary Committee.

        1.24    Plan Year shall mean the twelve-month period on which the plan
records are kept, which shall begin on January 1 and end on December 31 of each
Plan Year.

        1.25    Section 401(k) Plan shall mean the qualified Section 401(k)
Profit-Sharing Plan maintained by the Company which is qualified under
Section 401(a) of the Code.

        1.26    Subsidiaries and Affiliates shall mean any corporation or other
employer during any period while it is, together with the Company, a member of a
controlled group of corporations or an affiliated service group under common
control (within the meaning of Section 414(b), (c) or (m) of the Code).

        1.27    Successor Company shall mean any company which adopts this Plan
for any former employees of Company who become employees of a Successor Company
under a plan of reorganization.

        1.28    Termination of Employment shall mean the Participant's ceasing
to be employed by the Company for any reason whatsoever, voluntary or
involuntary, including by reason of death or Disability.

ARTICLE II
ELIGIBILITY AND PARTICIPATION

        2.01    Participation.    From time to time the Fiduciary Committee, in
its sole discretion, may designate those Key Employees to whom the opportunity
to participate in this Plan shall be extended.

2

--------------------------------------------------------------------------------



        2.02    Enrollment Requirements.    Key Employees who have been selected
by the Fiduciary Committee to participate in this Plan may enroll in the plan by
completing such forms and furnishing such information as the Company may
reasonably require.

        2.03    Enrollment Time Period.    The Key Employee must execute and
submit forms the Company may reasonably require no later than the day prior to
the Plan Entry Date of the Plan Year in which the Key Employee has met the
enrollment requirements. If the Key Employee does not enroll in the Plan as of
the first Plan Entry Date after which the Key Employee has met the enrollment
requirements, the Key Employee will not be allowed to enroll in the Plan until
the next Deferral Change Date.

        2.04    Termination of Participation.    A Participant shall cease to be
a Participant upon distribution of his vested Account Balance, upon revocation
by the Fiduciary Committee of the Participant's status as a Key Employee, or
upon no longer meeting the definition of a management or highly compensated
employee, as these terms are used in Labor Regulation Section 2520.104-23. A
person who ceases to be a Participant during the Deferral Period will have no
further right to subsequent contributions under the Plan. However, the
employment of a Participant shall not be deemed to be terminated by reason of an
approved leave of absence granted in accordance with uniform rules applied in a
non-discriminatory manner by the Company.

        2.05    Modification of Election.    A Participant may modify his or her
form, timing and term of the benefit by completing such forms and providing
information as the Company may reasonably require at each Deferral Change Date.
Any modification received by the Fiduciary Committee will supersede any prior
elections.

ARTICLE III
PARTICIPANT CONTRIBUTIONS

        3.01    Disallowed 401(k) Contributions.    For each Plan Year, if the
Participant attempts to defer the maximum amount permitted under the
Section 401(k) Plan, the Participant may elect to defer a portion of his or her
Compensation which is equal to the amount distributed to the Participant during
the Plan Year from the Company's Section 401(k) Plan as an excess deferral,
excess contribution and/or excess aggregate contribution (as such terms are
defined in the Company's Section 401(k) Plan), as adjusted for applicable
earnings and losses, if any.

        3.02    Deferral Contributions.    Each Participant may elect to make a
Deferral Contribution of a portion of his or her Compensation before the
commencement of the pay period in which the election becomes effective. Deferral
Contributions may not exceed fifty percent (50%) of Compensation, excluding
bonus Compensation.

        3.03    Bonus Contributions.    Each Participant may elect to make a
Bonus Contribution of a portion of his or her bonus earned and payable on or
after the Effective Date of this Plan. A Participant may elect to defer up to
one hundred percent (100%) of any bonus payable to him, minus any applicable
withholding.

        3.04    Subsequent Deferral and Bonus Contributions.    Subsequent to
the initial deferrals provided for in Sections 3.02 and 3.03 above, a
Participant may from time to time elect to increase or decrease the amount of
Compensation or bonus deferred in pay periods which commence on or after the
next Deferral Change Date which follows such subsequent election.

        3.05    Procedure for Deferral.    The initial election provided for in
Sections 3.02 and 3.03 and any subsequent election or elections provided for in
Section 3.04 shall be made on the forms provided by the Fiduciary Committee for
that purpose. The amount specified in the election shall be deferred and

3

--------------------------------------------------------------------------------




shall be subtracted from the Compensation and bonus otherwise payable to the
Participant during the period in which the election is in effect.

        3.06    Election to Defer Irrevocable; Exceptions.    Except as
otherwise provided herein, a Participant's election to defer compensation shall
be irrevocable except for changes allowed at each Deferral Change Date. The
Fiduciary Committee, in its sole discretion, upon demonstration of a substantial
Hardship by the Participant, may permit subsequent alteration on a date other
than such Deferral Change Date of a Participant's deferral election. A request
to alter the amount of Compensation deferred shall be submitted by Participant
in writing to the Fiduciary Committee. The application shall set forth in detail
the reasons for the requested reduction.

ARTICLE IV
COMPANY CONTRIBUTIONS

        4.01    Company Discretionary Contributions.    For each Plan Year, the
Company may, in its discretion, make a contribution to each Participant's
Benefit Account in a dollar amount to be determined by Company.

        4.02    Company Matching Contributions.    The Company may make, in its
discretion, a matching contribution for each Plan Year to each Participant's
Benefit Account equal to the excess of (a) over (b) below:

        (a)    A percentage multiplied by the Participant's total Compensation
for the Plan Year.

        (b)    The total amount of matching contributions made on the
Participant's behalf under the Company's Section 401(k) Plan for the Plan Year.

In order to be eligible to receive a Company Matching Contribution under this
Plan, the Participant must have elected to defer in the Section 401(k) Plan the
maximum deferral eligible to be matched under the Section 401(k) Plan.

ARTICLE V
UNFUNDED STATUS AND LIFE INSURANCE

        5.01    Unfunded Status.    All benefits payable under this Plan shall
be paid as they become due and payable by the Company out of its general assets.
In the event the Company, in its sole discretion, decides to fund all or any
part of the benefits payable under this Plan with contributions to a separate
fund, the Company shall maintain separate accounts for each Participant to which
such contributions are allocated. Nothing contained in this Plan shall be deemed
to require a trust of any kind for the benefit of the Participants or create any
fiduciary relationship between the Company and the Participants or their
Beneficiaries. To the extent that any person acquires a right to receive
benefits under this Plan, such rights shall be no greater than the right of any
unsecured general creditor of the Company.

        5.02    Life Insurance.    The Company's obligation under this Plan
shall be an unfunded and unsecured promise to pay. The Company shall not be
required to fund its obligations, but the Company, in its sole discretion, may
apply for and own for its own benefit, insurance on the life of a Participant in
such amounts and in such forms as the Company may choose. The Participant shall
have no interest whatsoever in any such policy or policies, but at the request
of the Company shall submit to medical examinations and shall accurately and
truthfully supply such information and execute such documents as may be required
by the insurance company or companies to whom the Company has applied for
insurance. The Company shall be under no obligation to provide the benefits in
Article VII of this Plan if the Participant fails to comply with these
provisions. Any insurance policy acquired by or held by the Company in
connection with the liabilities assumed by it pursuant to the Plan shall not be

4

--------------------------------------------------------------------------------




deemed to be held under any trust for the benefit of the Participant, the
Participant's Beneficiary or estate, or to be security for the performance of
the obligations of the Company but shall be, and remain, a general, unpledged
and unrestricted asset of the Company.

ARTICLE VI
PARTICIPANT BENEFIT ACCOUNT AND VESTING

        6.01    Benefit Account.    The Company shall establish a Benefit
Account on its books for each Participant, and shall credit to each
Participant's Benefit Account the following amounts at the times specified:

        (a)    Participant Disallowed 401(k) Contributions. Disallowed 401(k)
contributions will equal the amount of Compensation the Participant elects to
defer pursuant to Article III of the Plan, credited within an administratively
reasonable period of time after the amounts refunded from the Company's
Section 401(k) Plan, as an excess deferral, excess contribution and/or excess
aggregate contribution are deposited in the designated Benefit Account. The
Company shall deduct from Participant's Compensation any amounts it, in its sole
discretion, determines that it is required to withhold under any state or
federal law for taxes or other charges.

        (b)    Participant Deferral Contributions. Deferral contributions will
equal the amount of Compensation the Participant elects to defer pursuant to
Article III of the Plan, credited on the day the amounts are deposited in the
designated Benefit Account. The Company shall deduct from Participant's
Compensation any amounts it, in its sole discretion, determines that it is
required to withhold under any state or federal law for taxes or other charges.

        (c)    Participant Bonus Contributions. Bonus Contributions will equal
the amount of bonus the Participant elects to defer pursuant to Article III of
the Plan, credited on the day the amounts are deposited in the designated
Benefit Account. The Company shall deduct from Participant's Compensation any
amounts it, in its sole discretion, determines that it is required to withhold
under any state or federal law for taxes or other charges.

        (d)    Company Discretionary Contributions. Company Discretionary
Contributions will equal the amount of Company Discretionary Contributions made
pursuant to Article IV of the Plan, credited on the day the amounts are
deposited in the designated Benefit Account.

        (e)    Company Matching Contributions. Company Matching Contributions
will equal the amount of Company Matching Contributions made pursuant to
Article IV of the Plan, credited on the day the amounts are deposited in the
designated Benefit Account.

        (f)    Earnings and Losses. As of each valuation date, earnings and
losses with respect to each Benefit Account will be allocated, with respect to
the investment options elected by Participant.

        A Participant's Benefit Account shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to the Participant
pursuant to this Plan. A Participant's Benefit Account shall not constitute or
be treated as a trust fund of any kind. All benefits payable under this Plan
shall be paid as they become due and payable by the Company out of its general
assets.

        6.02    Account Balance.    Each Participant's Account Balance as of
each Determination Date shall consist of the balance of the Participant's
Benefit Account as of the immediately preceding Determination Date plus the
amounts required to be credited to such account by the Company pursuant to
Section 6.01 and any applicable earnings, less the amount of all distributions,
if any, made from such Benefit Account since the immediately preceding
Determination Date, and any applicable losses.

5

--------------------------------------------------------------------------------




        6.03    Statement Account.    The Fiduciary Committee shall provide to
each Participant quarterly an account statement setting forth the balance to the
credit of such Participant in his Benefit Account as of the last day of the
preceding calendar quarter.

        6.04    Vesting of Benefit Account.    Contributions made to this Plan
shall be vested as follows:

        (a)    Participant Contributions. Participant contributions to the Plan,
meaning Participant Disallowed 401(k) Contributions, Participant Deferral
Contributions and Participant Bonus Contributions, including all earnings and
losses thereon, shall be 100% vested at all times.

        (b)    Company Discretionary and Matching Contributions. If Termination
of Employment with the Company occurs prior to attaining Normal Retirement Age,
the Participant's benefit shall be nonforfeitable under the same vesting rules
as provided in the Section 401(k) Plan sponsored in the Section 401(k) Plan
sponsored by the Company.

        (c)    Notwithstanding the provisions of (b) above, a Participant's
benefit under the Plan shall become 100% vested if any of the following events
occur prior to the Participant's Termination of Employment with the Company:
(1) the Company experiences a Change of Control; or (2) the Participant attains
Normal Retirement Age.

ARTICLE VII
PAYMENT OF BENEFITS

        7.01    Benefit Payments Prior to Termination of
Employment.    Participants may elect to receive distribution of the vested
portion of their Benefit Account prior to Termination of Employment ("In-Service
Distributions") on a form to be provided by the Fiduciary Committee. Amounts
elected for In-Service Distributions must (a) have remained in the Plan for at
least one (l) Plan Year before distribution, measured from the beginning of the
Plan Year in which such contributions were allocated and (b) such election form
must be received by the Fiduciary Committee prior to the beginning of the Plan
Year to which such In-Service Distribution is requested. Company Discretionary
Contributions shall be distributed to the Participant after such contributions
have remained in the Plan for at least one (1) year, measured from the beginning
of the initial Plan Year in which such contributions are allocated, unless the
Participant elects to defer distribution of such contributions further in the
manner specified herein.

        7.02    Benefit Payments Upon Termination of Employment.    Upon a
Participant's termination of employment for any reason, voluntary or
involuntary, including by reason of retirement, Disability or death, the
Participant (or the Participant's Beneficiaries, if applicable) shall receive a
benefit equal to the vested portion of the Participant's Benefit Account. The
form, timing and term of the benefit shall be determined as follows:

        (a)    Upon a Participant's Involuntary Termination, the benefit shall
be payable in a lump sum or installments for a period of not more than one year,
as soon as administratively practical after the Involuntary Termination;

        (b)    Upon a Participant's Termination of Employment on account of
(1) attainment of Early Retirement Age, (2) death, or (3) Disability, as soon as
administratively practical after termination of employment in accordance with
the Participant's elections on forms required by the Fiduciary Committee; and

        (c)    Upon a Participant's Termination of Employment for any reason
other than those specified in Section 7.02(a) or 7.02(b), as soon as
administratively practical after termination of employment in accordance with
the Participant's elections on forms required by the Fiduciary Committee,
provided, however, that the term of payment shall not exceed five years.

6

--------------------------------------------------------------------------------






        (d)    Regardless of (a), (b) or (c) above, if the Participant's Benefit
Account is $10,000 or less, the benefit shall be paid in a lump sum as soon as
administratively practical after termination of employment.

        7.03    Survivor Benefit Before Termination of Employment.    If a
Participant dies before commencement of benefits while this Plan is in force and
before Termination of Employment, the Participant's designated Beneficiary shall
receive a benefit equal to the Participant's Benefit Account. The form and term
of the benefit shall be determined in accordance with the Participant's
elections on forms provided by the Fiduciary Committee.

        7.04    Survivor Benefit After Termination of Employment.    If a
Participant dies before commencement of benefits while this Plan is in force and
after Termination of Employment, the Participant's designated Beneficiary shall
receive a benefit equal to the Participant's Benefit Account. The form and term
of the benefit shall be determined in accordance with the Participant's
elections on forms provided by the Fiduciary Committee.

        7.05    Survivor Benefit After Commencement of Payments.    If a
Participant dies while receiving benefits herein described but before receiving
the entire vested Benefit Account, the balance of the Benefit Account shall be
paid to the Beneficiary in accordance with the Participant's elections. If the
Beneficiary dies before receiving the remaining vested Benefit Account, the
remainder of the vested Benefit Account shall be paid to the estate of the
Beneficiary. Payments to the estate of such Beneficiary may be converted to lump
sum if so elected by the Participant on forms provided by the Fiduciary
Committee.

        7.06    Hardship Distribution.    The Fiduciary Committee, under uniform
and non-discriminatory rules, upon finding that a terminated Participant has
suffered a Hardship or is suffering a Hardship as defined in Section 1.17, may
distribute to such Participant all or a portion of the vested Account Balance.
The amount of any early distribution shall not exceed the amount required to
meet such Hardship and is not reasonably available from other resources of the
Participant. A Participant's elections with respect to Bonus Contributions,
Deferral Contributions and Disallowed 401(k) Contributions will be suspended for
the remainder of the Plan Year upon a Hardship distribution.

        7.07    Employment by a Successor Company.    If the Participant
terminates employment with the Company under a plan of reorganization in which
the Participant is employed by a Successor Company, the Participant will
continue to participate in the Plan and will be eligible to receive a
distribution upon a subsequent termination of employment with the Successor
Company.

        7.08    Recipients of Payments: Designation of Beneficiary.    All
payments to be made by the Company shall be made to the Participant, if living.
In the event of a Participant's death prior to the receipt of all benefit
payments, all subsequent payments to be made under the Plan shall be to the
Beneficiary or Beneficiaries of the Participant. Each Participant shall file in
writing with the Company a designation of Beneficiary and contingent Beneficiary
to whom the Participant's interest under the Plan shall be paid in the event of
death. Such designation may be changed by the Participant at any time and
without the consent of any previously designated Beneficiary. In the absence of
an effective Beneficiary designation as to any portion of a Participant's
Benefit Account under the Plan or if the Beneficiary cannot be located, such
amount shall be paid to the Participant's estate.

        In the event a benefit is payable to a minor or person declared
incompetent or incapable of handling the disposition of his or her property, the
Fiduciary Committee may pay such benefit to the guardian, legal representative
or person having the care or custody of such minor, incompetent or incapable
person. The Fiduciary Committee may require proof of incompetency, minority
guardianship as it may deem appropriate prior to distribution of the benefit.
Such distribution shall completely discharge the Company from all liability with
respect to such benefit.

7

--------------------------------------------------------------------------------




ARTICLE VIII
ADMINISTRATION

        8.01    Fiduciary Committee.    The Plan shall be administered,
interpreted and enforced by the Fiduciary Committee in accordance with its terms
and purposes. The Fiduciary Committee shall be appointed by an officer of the
Company and shall consist of three (3) or more persons to act on behalf of the
Company. Interpretation by the Fiduciary Committee shall be final and binding
upon a Participant except for the procedure set forth in Section 8.03. No
further appeal from a decision on review shall be permitted. The Fiduciary
Committee shall select the participating Key Employees and determine the
assumptions to be used in computing benefits under the Plan. The Fiduciary
Committee may adopt rules and regulations relating to the Plan as it may deem
necessary or advisable for the administration of the Plan. No member of the
Committee may act, vote or otherwise influence a decision of the Committee
specifically relating to his or her own participation in the Plan. In the
administration of this Plan, the Committee may, from time to time, employ agents
and delegate to them such administrative duties as it sees fit and may, from
time to time, consult with counsel who may be counsel to the Participant.

        8.02    Committee Procedure.    All determinations of the Committee
shall be made by not less than a majority of its members present at the meeting
at which a quorum is present. The existence of a quorum will be determined in
accordance with the Fiduciary Committee charter. Any action required or
permitted to be taken at a meeting of the Committee may be taken without a
meeting, if a unanimous written consent which sets forth the action is signed by
each member of the Committee and filed with the minutes of proceedings of the
Committee. Service on the Committee shall constitute services as a director of
the Company so that members of the Committee may be entitled to indemnification
as set forth in the Company's bylaws and reimbursement for their services as
members of the Committee.

        8.03    Claim Procedures.    

        (a)    All claims shall be filed in writing by the Participant, his or
her Beneficiary or the authorized representative of the claimant, by completing
such procedures as the Fiduciary Committee shall require. Such procedures shall
be reasonable and may include the completion of forms and the submission of
documents and additional information.

        (b)    If a claim is denied, notice of denial shall be furnished by the
Fiduciary Committee to the claimant within ninety (90) days after the receipt of
the claim by the Fiduciary Committee, unless special circumstances require an
extension of time for processing the claim, in which event notification of the
extension shall be provided to the Participant or Beneficiary and the extension
shall not exceed ninety (90) days.

        (c)    The Fiduciary Committee shall provide adequate notice, in
writing, to any claimant whose claim has been denied, setting forth the specific
reasons for such denial, specific reference to pertinent Plan provisions, a
description of any additional material or information necessary for the claimant
to perfect his or her claim and an explanation of why such material or
information is necessary, all written in a manner calculated to be understood by
the claimant. Such notice shall include appropriate information as to the steps
to be taken if the claimant wishes to submit his or her claim for further
review. The claimant or the claimant's authorized representative must request
such review within a reasonable period of time prescribed by the Fiduciary
Committee. In no event shall such period of time be less than sixty (60) days. A
decision on review shall be made not later than sixty (60) days after the
Company's receipt of the request for review. If special circumstances require a
further extension of time for processing, a decision shall be rendered not later
than one hundred twenty (120) days following the Company's receipt of the
request for review. If such an extension of time for review is required, written
notice of the extension shall be furnished to the claimant prior to the
commencement of the extension. The decision on review shall be furnished

8

--------------------------------------------------------------------------------






to the claimant. Such decision shall be in writing and shall include specific
reasons for the decision, written in a manner calculated to be understood by the
claimant, as well as specific references to pertinent Plan provisions on which
the decision is based.

ARTICLE IX
MISCELLANEOUS

        9.01    Employment Not Guaranteed by Plan.    Neither the Plan nor any
action taken under the Plan shall be construed as giving a Participant the right
to be retained as a Key Employee or as an employee of the Company for any
period.

        9.02    Amendment and Termination.    The Company may, at any time,
amend or terminate the Plan, provided that the Company may not reduce or modify
the vested portion of any Benefit Account prior to such amendment or
termination. If the Company terminates the Plan, the Company shall distribute to
the Participant the amount of the Participant's vested Benefit Account. A
Successor Company under a plan of reorganization may adopt the Plan for
Participants employed by the Successor Company. With the approval of the Board
of Directors of the Company, all assets and liabilities may be transferred to
the Successor Company for Participants employed by the Successor Company.

        9.03    Merger/Direct Transfer.    The Plan may enter into merger
agreements or direct transfer of assets agreements with the representatives of
other deferred compensation or supplemental income plans, and accept the direct
transfer of plan assets, or transfer plan assets, as a party to any such
agreement.

        9.04    Assignment of Benefits.    No Participant or Beneficiary shall
have the right to assign, transfer, hypothecate, encumber or anticipate his or
her interest in any benefits under this Plan, nor shall the benefits under this
Plan be subject to any legal process to levy upon or attach the benefits for
payment of any claim against the Participant or his or her Beneficiary. Any
attempted assignment or transfer by a Participant shall be null and void. In the
event of any attempted assignment or transfer, the Company shall have no further
liability hereunder.

        9.05    Disposition of Unclaimed Payments.    Each Participant must file
with the Company from time to time, in writing, his or her post office address
and each change of post office address. The communication, statement or notice
addressed to a Participant at the last post office address filed with the
Company, or if no address is filed with the Company, then at the last post
office address as shown on the Company records, will be binding upon the
Participant and his or her Beneficiaries for all purposes of the Plan. If the
Participant and his or her Beneficiaries cannot be located in this manner within
36 months, the Fiduciary Committee will forfeit the Participant's Account.

        9.06    Taxes.    The Company shall deduct from all payments made
hereunder all applicable federal or state taxes that it, in its sole discretion,
determines is required by law to be withheld from such payments.

        9.07    Independence of Benefits.    The benefits payable under this
Plan shall be independent of, and in addition to, any other benefits or
compensation whether by salary or bonus.

        9.08    Governing Law.    This Plan is intended to constitute an
unfunded Plan for a select group of management or highly compensated employees
and directors and rights thereunder shall be governed by the laws of the State
of Colorado, except to the extent preempted by Federal law.

        9.09    Form of Communication.    Any election, application, claim,
notice or other communication required or permitted to be made by a Participant
to the Fiduciary Committee shall be made in writing and in such form as the
Fiduciary Committee shall prescribe. Such communication shall be effective

9

--------------------------------------------------------------------------------




upon mailing, if sent by first class mail, postage pre-paid, and addressed to
the Company's offices at: 1050 W. Hampden Avenue, Englewood, Colorado 80110.

        9.10    Severability.    If any provision of this Plan is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable; this Plan shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Plan; and the remaining provision of this Plan shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Plan. Furthermore, in lieu of each such
illegal, invalid or unenforceable provision, there shall be added automatically
as part of this Plan a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid or enforceable.

        9.11    Binding Agreement.    The provisions of this Plan shall be
binding upon the Participants, and the Company and their successors, assigns,
heirs, executors and beneficiaries.

        ACCEPTED by the Company on the      day of                   .

    COMPANY:
 
 
The Sports Authority, Inc.
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------


ATTEST:
 
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------

Secretary
 
 
 
 

10

--------------------------------------------------------------------------------





QuickLinks


THE SPORTS AUTHORITY, INC. DEFERRED COMPENSATION PLAN
